DICE, Commissioner.
Appellant was convicted upon his plea of guilty and waiver of a trial by jury of the offense of robbery by assault, as charged in the second count of the indictment, the first count charging robbery by firearms having been abandoned by the state, and his punishment assessed at confinement in the penitentiary for five years.
At the trial it was stipulated and agreed by and between the state and appellant what the testimony of certain witnesses, including the injured party, would have been had they been present to testify.
The testimony as stipulated shows that on the date alleged the appellant entered the Hi-Lo Food Store in the city of Fort Worth and did, by assault and violence and by putting the injured party, M. R. Brashers, in fear of life and bodily injury, fraudulently take from him without his consent, the sum of $2374 in money with the fraudulent intent to then and there deprive the injured party of the value of the same and with the intent to appropriate it to appellant’s use and benefit.
The record contains no bills of exception and no brief has been filed on appellant’s behalf.
No error is perceived.
The judgment is affirmed.
Opinion approved by the Court.